DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 is objected to because of the following informalities:  The last line of claim 15 end with a semicolon which should be a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (US 2017/0116366).

As for claims 1-2, and 8-15, Seo discloses the invention as claimed, including:

1. A method for manufacturing a semiconductor device to which corresponds a layout diagram that is stored on a non-transitory computer-readable medium, the semiconductor device including an integrated circuit (IC) formed on a substrate, the IC including a logic area configured to provide a higher-level functionality of the IC, the layout diagram representing the logic area as including an array of engineering change order (ECO) cells and one or more non-standard cells and one or more standard functional cells, each of the non-standard cells including one or more custom cells and one or more macro cells, and each of the standard functional cells being organized into one or more arrangements configured to provide corresponding one or more high-level functions, the method comprising: 
generating the layout diagram using an electronic design system (EDS), the EDS including at least one processor and at least one memory including computer program code for one or more programs, and wherein the at least one memory, the computer program code and the at least one processor are configured to cause the EDS to execute the generating [fig. 1, fig. 12 (S01); paragraphs 0076-0080]; 
testing the semiconductor device or a representation of the semiconductor device [fig. 12 (S04)]; and 
revising, based on results of the testing, the layout diagram using the EDS, the results being indicative of one or more selected standard functional cells in the layout diagram which merit modification or replacement [fig. 12 (S04-S05; paragraph(s) 0037, 0049, 0080], the revising including: 
programming one or more of the ECO cells which correspond to the one or more selected standard functional cells resulting in one or more programmed ECO cells [fig. 12 (S04-S05; paragraph(s) 0037, 0049, 0073-0080]; and 
routing the one or more programmed ECO cells correspondingly to at least one of the selected standard functional cells or to one or more other ones of the standard functional cells [fig. 12 (S04-S06; paragraph(s) 0034-0037, 0049, 0073-0080; when the reconfiguration is completed, steps S06-S07 generate the new layouts (also perform the placing and routing of the layout].  
2. The method of claim 1, wherein the generating the layout diagram further includes: placing the standard functional cells to partially fill the logic area of the layout diagram according to at least one corresponding schematic design thereby leaving, as unfilled, a spare region in the logic area [fig. 1].  
8. A method for manufacturing a semiconductor device to which corresponds a layout diagram that is stored on a non-transitory computer-readable medium, the semiconductor device including an integrated circuit (IC) formed on a substrate, the IC including a logic area configured to provide a higher-level functionality of the IC, the layout diagram representing the logic area as including an array of engineering change order (ECO) cells and one or more non-standard cells and one or more standard functional cells, each of the non-standard cells including one or more custom cells and one or more macro cells, and each of the standard functional cells being organized into one or more arrangements configured to provide corresponding one or more high-level functions, the method comprising: 
generating the layout diagram using an electronic design system (EDS), the EDS including at least one processor and at least one memory including computer program code for one or more programs, and wherein the at least one memory, the computer program code and the at least one processor are configured to cause the EDS to execute the generating [see as cited in claim 1]; 
simulating the semiconductor device [paragraph 0079]; and 
revising, based on results of the simulating, the layout diagram using the EDS, the results being indicative of one or more selected standard functional cells in the layout diagram which merit modification or replacement [see as cited in claim 1 and paragraph 0079], the revising including: 
programming one or more of the ECO cells which correspond to the one or more selected standard functional cells resulting in one or more programmed ECO cells [see as cited in claim 1]; and 
routing the one or more programmed ECO cells correspondingly to at least one of the selected standard functional cells or to one or more other ones of the standard functional cells [see as cited in claim 1].  
9. The method of claim 8 further comprising: verifying, against a plurality of design rules, the semiconductor device performed the simulation acceptably [paragraph 0079-0080, wherein verification is performed during the analysis].  
10. The method of claim 8 further comprising: revising, based upon a design change request, the layout diagram [see as cited in claim 1, as well as paragraphs 0062, 0070].  
11. The method of claim 8 wherein the programming the one or more of the ECO cells, comprises: 
programming the one or more of the array of ECO cells with an equivalent function of the one or more selected standard functional cells in the layout diagram which merit modification or replacement abstract; paragraph 0010].  
12. The method of claim 11 wherein the programming the one or more of the ECO cells comprises: 
converting, functionally, the one or more of the array of ECO cells into the one or more standard functional cells [see as cited in claim 1 as well as paragraph 0036, 0054].  
13. The method of claim 8 further comprising: placing the standard functional cells to partially fill the logic area of the layout diagram according to at least one corresponding schematic design thereby leaving, as unfilled, a spare region in the logic area [fig. 1 and paragraphs 0033, 0076] .  
14. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of a method for manufacturing a semiconductor device to which corresponds a layout diagram that is stored on a non-transitory computer-readable medium, the semiconductor device including an integrated circuit (IC) formed on a substrate, the IC including a logic area configured to provide a higher-level functionality of the IC, the layout diagram representing the logic area as including an array of engineering change order (ECO) cells and one or more non-standard cells and one or more standard functional cells, each of the non-standard cells including one or more custom cells and one or more macro cells, and each of the standard functional cells being organized into one or more arrangements configured to provide corresponding one or more high-level functions, the method comprising: 
generating the layout diagram [see as cited in claims 1 and 8]; 
simulating the semiconductor device [see as cited in claims 1 and 8]; and 
revising, based on results of the simulating, the layout diagram, the results being indicative of one or more selected standard functional cells in the layout diagram which merit modification or replacement [see as cited in claims 1 and 8], 
the revising including: 
converting one or more of the ECO cells which correspond to the one or more selected standard functional cells from being non-operational into be operational resulting in one or more programmed ECO cells [see as cited in claims 1 and 8]; and 
routing the one or more programmed ECO cells correspondingly to at least one of the selected standard functional cells or to one or more other ones of the standard functional cells [see as cited in claims 1, 8, and 11].  
15. The non-transitory computer-readable storage medium of claim 14, wherein generating the layout diagram further comprises: 
placing the standard functional cells to partially fill the logic area of the layout diagram according to at least one corresponding schematic design thereby leaving, as unfilled, a spare region in the logic area [see as cited in claim 2];  

Claims 3-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
3. The method of claim 2, wherein the generating the layout diagram further includes: selecting a first pitch for additional cells to be placed in the spare region based on a second pitch of strap lines of a metallization layer in the layout diagram, wherein using the first pitch minimizes wasted space in the spare region.  
4. The method of claim 3, wherein the generating the layout diagram further includes: selecting standard not-yet-programmed (SNYP) spare cells, which are to become at least some of the one or more standard functional cells, according to the first pitch.  
5. The method of claim 4, wherein the generating the layout diagram further includes: placing the selected SNYP spare cells into the spare region of the layout diagram.  
6. The method of claim 5, wherein the generating the layout diagram further includes: reserving, in each selected SNYP spare cell, a reserved-portion over which one or more strap lines are formable, each reserved portion extending in a first direction across a corresponding SNYP cell; and wherein each of the first and second pitches extends in a second direction, the second direction being substantially perpendicular to the first direction.  
7. The method of claim 6, wherein the generating the layout diagram further includes: locating each reserved-portion such that a remaining portion of the SNYP spare cell is undivided.  
16. The non-transitory computer-readable storage medium of claim 15, wherein generating the layout diagram further comprises: selecting a first pitch for additional cells to be placed in the spare region based on a second pitch of strap lines of a metallization layer in the layout diagram, wherein use of the first pitch minimizes wasted space in the spare region; selecting standard not-yet-programmed (SNYP) spare cells, which are to become at least some of the additional cells, according to the first pitch; and placing the selected SNYP spare cells into the spare region of the layout diagram.  
17. The non-transitory computer-readable storage medium of claim 16, wherein generating the layout diagram further comprises: generating a set of possible values for the first pitch based on the second pitch; and selecting one member of the set of possible values to be the first pitch; and wherein: the generating the set of possible values including: receiving a value representing a number, CLR, of masks selected to produce the metallization layer; and calculating a set A of candidate integers 6, A={8}, each candidate 6 being positive and evenly divisible into the first pitch and each candidate 6 matching an even/odd status of the value representing the CLR, of the masks such that:  
    PNG
    media_image1.png
    60
    308
    media_image1.png
    Greyscale
 the selecting the one member of the set of possible values includes; selecting the one member from the set A={8} to be the second pitch.  
18. The non-transitory computer-readable storage medium of claim 17, wherein generating the layout diagram further comprises: wherein the selecting the one member from the set A={8} includes: choosing a smallest member of the set A={8} to be the second pitch such that  
    PNG
    media_image2.png
    16
    173
    media_image2.png
    Greyscale
  
19. The non-transitory computer-readable storage medium of claim 18, wherein generating the layout diagram further comprises: wherein the selecting the first pitch includes: generating the set of possible values for the first pitch based on the second pitch; and selecting the one member of the set of possible values to be the first pitch; and wherein: the generating the set of possible values for the first pitch includes: calculating a first group of first candidate positive integers, each first candidate integer being positive and evenly divisible into the second pitch; calculating a second group of second candidate integers, each second candidate integer being positive and evenly divisible by a number of masks selected to produce the metallization layer; and intersecting the first and second groups of candidate integers to form a third group of candidate integers; and the third group of candidate integers represents the set of possible values for the first pitch.  
20. The non-transitory computer-readable storage medium of claim 19, wherein generating the layout diagram further comprises: wherein the selecting the one member of the set of possible values includes: choosing the smallest member of the set of possible values to be the first pitch, where the first pitch is represented by first pitch, such that  
    PNG
    media_image3.png
    15
    97
    media_image3.png
    Greyscale
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 28, 2022